NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 DARRIN M. GASPER,                                 No. 16-55760

                   Plaintiff-Appellant,            D.C. No. 3:15-cv-01118-BEN-
                                                   JMA
   v.

 S. SANCHEZ, Security Captain at RJDSP;            MEMORANDUM*
 et al.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                              Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        Darrin M. Gasper, a California state prisoner, appeals pro se from the district

court’s judgment dismissing for failure to exhaust administrative remedies his 42

U.S.C. § 1983 and Americans with Disabilities Act action alleging retaliation and

disability discrimination. We have jurisdiction under 28 U.S.C. § 1291. We


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). We

affirm.

      The district court properly granted summary judgment because Gasper failed

to raise a genuine dispute of material fact as to whether he properly exhausted his

administrative remedies or whether administrative remedies were effectively

unavailable to him. See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper

exhaustion of administrative remedies . . . means using all steps that the agency

holds out, and doing so properly (so that the agency addresses the issues on the

merits).” (emphasis, citation, and internal quotation marks omitted)); Sapp v.

Kimbrell, 623 F.3d 813, 823-24, 826-27 (9th Cir. 2010) (describing limited

circumstances under which exhaustion may be excused).

      Gasper’s challenge to the district court’s failure to resolve his motion for a

preliminary injunction is moot. See Mt. Graham Red Squirrel v. Madigan, 954

F.2d 1441, 1450 (9th Cir. 1992) (when underlying claims have been decided, the

reversal of a denial of a preliminary injunction would have no practical

consequences, and the issue is therefore moot).

      We reject as meritless Gasper’s contention that the district court erred in

failing to return conformed copies of filings.

      Defendants’ request for judicial notice (Docket Entry No. 14) is granted.

      AFFIRMED.


                                          2                                    16-55760